                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION
                            No. 5:19-CR-293-D

UNITED STATES OF AMERICA,             )
                                      )
             V.                       )
                                      )            ORDER
PRENTICE BEST,                        )
                                      )
             Defendant.               )

      This matter comes before the Court on motion of the United States to seal

Exhibit 1, Defendant's COVID-19 vaccination record. For good cause shown, the

Court GRANTS the Motion to Seal until further order of the Court. The Clerk of

Court is directed to provide a copy of the sealed document to the United States and

Defendant.

      SO ORDERED this .lk._ day ofJtA\y 2021.




                                      United States District Judge




       Case 5:19-cr-00293-D Document 113 Filed 07/26/21 Page 1 of 1
